      Case 6:21-cv-00162-ADA-JCM Document 142 Filed 06/09/21 Page 1 of 2



                                   United States District Court
                                    Western District of Texas
                                         Waco Division

 JENNILYN SALINAS, LINDSEY
 NGUYEN, DEANNA LORRAINE,
 “P.P.”, “D.D.,” “T.M.,” “S.M.,” AND
 “M.L.” FOR THEMSELVES AND AS
 PUTATIVE CLASS
 REPRESENTATIVES,

     Plaintiffs,

     v.                                              Case No. 6:21-CV-00162-ADA-JCM

 NANCY PELOSI, MITCH
 McCONNELL, CHUCK SCHUMER,
 MARK ZUCKERBERG, JOSEPH
 BIDEN, KAMALA HARRIS, BRAD
 RAFFENSPERGER, ALL
 MEMBERS OF THE 117TH U.S.
 CONGRESS, ALL 50 STATE
 GOVERNORS AND SECRETARIES
 OF STATE, JACK DORSEY, MIKE
 PODHORZER, PETE SESSIONS,
 DEMOCRATIC CONGRESSIONAL
 CAMPAIGN COMMITTEE,
 DEMOCRATIC SENATE
 CAMPAIGN COMMITTEE,
 REPUBLICAN NATIONAL
 COMMITTEE,

     Defendants.

                                  NOTICE OF APPEARANCE

   Please take note that Assistant United States Attorney Faith Johnson Lowry will appear on

behalf of Defendants Nancy Pelosi, Mitch McConnell, Chuck Schumer, and Pete Sessions.

Please direct all notices, pleadings, orders, and other papers to the undersigned at the address

listed below.




                                                 1
      Case 6:21-cv-00162-ADA-JCM Document 142 Filed 06/09/21 Page 2 of 2




       Faith Johnson Lowry
       Assistant United States Attorney
       Texas Bar No. 24099560
       601 N.W. Loop 410, Suite 600
       San Antonio, Texas 78216
       (210) 384-7355 (phone)
       (210) 384-7358 (fax)
       faith.johnson@usdoj.gov




                                                  Respectfully submitted,

                                                  Ashley C. Hoff
                                                  United States Attorney

                                           By:    /s/ Faith Johnson Lowry
                                                  FAITH JOHNSON LOWRY
                                                  Assistant United States Attorney
                                                  Texas Bar No. 24099560
                                                  601 N.W. Loop 410, Suite 600
                                                  San Antonio, Texas 78216
                                                  (210) 384-7355 (phone)
                                                  (210) 384-7358 (fax)
                                                  faith.johnson@usdoj.gov


                                                  ATTORNEYS FOR DEFENDANTS NANCY
                                                  PELOSI, MITCH MCCONNELL, CHUCK
                                                  SCHUMER, AND PETE SESSIONS


                                 CERTIFICATE OF SERVICE

    I certify that on June 9, 2021, I electronically filed this document with the Clerk of Court
using the CM/ECF system, which will serve all counsel of record in this matter.


                                                       /s/ Faith Johnson Lowry
                                                       FAITH JOHNSON LOWRY
                                                       Assistant United States Attorney




                                                 2
